NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 17-1716
                                     ______________

                                         WEI YE,

                                                                Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,

                                                                Respondent
                                     ______________

                          On Petition for Review of a Decision
                     and Order of the Board of Immigration Appeals
                              (BIA-1 No. A 208-485-383)
                          Immigration Judge: Mirlande Tadal
                                    ______________

                      Submitted under Third Circuit L.A.R. 34.1(a)
                                   October 26, 2017

                BEFORE: GREENAWAY, JR., COWEN, Circuit Judges
                         and PADOVA, District Judge*

                               (Filed: December 15, 2017)
                                     ______________

                                       OPINION**
                                     ______________
____________________
* The Honorable John R. Padova, Senior United States District Judge for the Eastern
District of Pennsylvania, sitting by designation.

** This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
COWEN, Circuit Judge.

       Wei Ye petitions for review of a decision of the Board of Immigration Appeals

(“BIA”), which, in turn, dismissed his appeal from the order of the Immigration Judge

(“IJ”) denying his application for asylum and withholding of removal. We will deny the

petition.

                                             I.

       Ye, a native and citizen of the People’s Republic of China, entered the United

States without a valid entry document. Conceding removability, he applied, inter alia, for

asylum and withholding of removal. Ye claimed that he suffered past persecution—and

feared persecution in the future—on account of religion.

       The IJ denied relief. Adopting the IJ’s decision and upholding her determination

that Ye had not met his burden of proof for asylum and withholding of removal, the BIA

dismissed his administrative appeal: “Even though the respondent described being

detained for 7 days and also ‘kicked and slapped,’ we agree with the [IJ] that this

mistreatment does not constitute past persecution within the meaning of the [Immigration

and Nationality] Act ([AR45-AR46, AR94-AR96, AR111-AR112]).” (AR3 (citing

Kibinda v. Attorney General, 477 F.3d 113, 119-20 (3d Cir. 2007)).) Furthermore, the

BIA explained that “[w]e agree with the [IJ] that the respondent has not met his burden to

demonstrate a well-founded fear of persecution based on his having attended an

underground church in China ([AR49-AR50]).” (AR4.)

                                            II.

       An asylum applicant must show an inability or unwillingness to return to the

                                             2
country to which he or she will be removed because of past persecution or a well-founded

fear of future persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.1 See, e.g., Garcia v. Attorney General, 665
F.3d 496, 503 (3d Cir. 2011).

       According to Ye, the BIA erred by finding that he had not suffered persecution in

the past. Noting that he was detained, interrogated, and beaten for seven days simply for

attending a church, he contends that “[t]his is an Extreme punishment for simply

following one own religious beliefs.” (Petitioner’s Brief at 10.) However, it is well

established that “the concept of persecution does not encompass all treatment that our

society regards as unfair, unjust, or even unlawful or unconstitutional.” Fatin v. I.N.S.,

12 F.3d 1233, 1240 (3d Cir. 1993). The agency did not commit reversible error by

finding that, “while the mistreatment the respondent claims he suffered is regrettable and

repugnant, it does not qualify as ‘extreme’ and does not rise to the level of persecution.”

(AR3.) As the BIA noted, this Court determined in Kibinda that detention over the

period of five days, during which time the petitioner was hit in the head by an object

requiring seven stitches, did not rise to the level of persecution. Kibinda, 477 F.3d at




       1
        We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(2)(B)(ii). Because the BIA
adopted the decision of the IJ, we review both rulings. See, e.g., Hanif v. Attorney
General, 694 F.3d 479, 483 (3d Cir. 2012); Voci v. Gonzales, 409 F.3d 607, 612-13 (3d
Cir. 2005). We review the agency’s factual findings under the substantial evidence
standard, and, under this deferential standard, we “can only reverse the [agency’s]
decision if ‘any reasonable adjudicator would be compelled to conclude to the contrary.’”
Valdiviezo-Galdamez v. Attorney General, 663 F.3d 582, 590 (3d Cir. 2011) (quoting 8
U.S.C. § 1252(b)(4)(B)).
                                             3
117, 119-20. Unlike Kibinda, Ye did not require medical treatment for his bruises.2

       We likewise determine the agency properly rejected Ye’s claim of a well-founded

fear of persecution in the future. According to Ye, the IJ and the BIA ignored evidence

weighing in his favor. But, as the BIA recognized, “[t]he [Petitioner] testified about a

September 2015 incident where he went to a meeting where underground church

members were arrested, and he was able to escape ([AR50, AR97-AR98, AR115-

AR117]).” (AR4.) The BIA acknowledged his testimony that the police came to the

house looking for him immediately after this incident (and the IJ further noted that Ye

testified that the police told him after his prior detention that “he would suffer severe

punishment” (AR42) if he were arrested again, that his wife likewise said that the police

came to their home to arrest him, and that his friend Chen Jie, who introduced him to

Catholicism, “was arrested and sentenced by the authorities in China” (AR43)).3 In turn,

the BIA and the IJ observed that Ye stayed in China for several months after the

       2
          Ye attempts to distinguish Kibinda on the grounds that “[t]he court was even
unsure in this case if the item thrown was even intended for Kibinda” and the IJ “did not
find Kibinda was persecuted because of Kibinda’s record of promotion and that he was
trusted and valued by the army.” (Petitioner’s Brief at 8.) However, the agency
disposed of Ye’s claim of past persecution because his mistreatment was not sufficiently
severe to rise to the level of persecution—and not because it determined that he failed to
establish that this mistreatment occurred on account of religion or some other protected
ground. Kibinda, 477 F.3d at 119-20. In turn, Kibinda considered this “protected
ground” issue after ruling against the petitioner on the issue of severity. See id. at 120
(“Furthermore, even assuming that the injury was severe enough to constitute
persecution, Kibinda has failed to establish that this maltreatment was on account of a
statutorily protected ground.”).
        3
          The IJ also recognized that, “[a]s the Court admitted the Religious Freedom
Report as part of the record, Exhibit 6, it is undisputed that there are reports that the
government physically abused, detained, arrest[ed,] and harassed individuals who
participate in both registered and unregistered religious group[s] for activities related to
their religious belief[s] and practices.” (AR47.)
                                              4
September 2015 incident without harm and did not present evidence that the police

continued to look for him. In fact, “[h]e was able to leave China with his own passport

without any difficulty ([AR50, AR119]).” (AR4.) While Ye calls into question this

reasoning (asserting, inter alia, that the fact he remained in hiding for several months

does not mean he lacked a well-founded fear of persecution and that his ability to leave

the country with his own passport is irrelevant), we must uphold the agency’s findings

because this is not a case where “any reasonable adjudicator would be compelled to

conclude to the contrary,” Valdiviezo-Galdamez v. Attorney General, 663 F.3d 582, 590

(3d Cir. 2011) (quoting 8 U.S.C. § 1252(b)(4)(B)).

       Because the agency appropriately disposed of Ye’s asylum application, it did not

commit reversible error by rejecting his claim for withholding of removal. See, e.g.,

Chen v. Ashcroft, 376 F.3d 215, 223 (3d Cir. 2004) (stating that petitioner who fails to

establish well-founded fear of persecution for purposes of asylum claim will necessarily

fail to establish right to withholding of removal).

                                             III.

       For the foregoing reasons, we will deny Ye’s petition for review.




                                              5